| WOODARD, J.,
dissenting in part.
I respectfully dissent from that portion of the majority’s opinion concerning restitution.
Although the imposition of restitution on a juvenile is proper if it is imposed in compliance with Louisiana Children’s Code article 897, the trial court erred in ordering the Juvenile’s parents to pay restitution in the instant case.1 Notwithstanding, restitution is in order and can be imposed on the juvenile, himself, if it is imposed in compliance with Louisiana Children’s Code article 897.
Obviously, the trial court intended for restitution to be part of the sentence. Accordingly, I would set aside the disposition and remand the case for a new disposition to be imposed in compliance with Article 897, as well as instruct the trial court to specify under which paragraph of that article it is being imposed.

. See State in the Interest of R.L.K., 95-1277 (La.App. 1 Cir. 12/19/95), 666 So.2d 427, writ denied, 95-3120 (La.1/26/96), 666 So.2d 1084; State in the Interest of D.M.G., 579 So.2d 525 (La.App. 4 Cir.1991).